DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: the claim 1 relates to a method claim.  It falls into one of four statutory categories of invention.  Since the claim 1 falls into one or four statutory categories of invention, steps 2A and 2B of the Supreme Court’s Alice/Mayo test are determined.
Step 2A:
Prong One: Steps “calculating a first grade outer diameter of said fan wheel by an equation … where S is a non-dimensional coefficient, S being more than 0.72 and less than 0.75, Rad being an internal diameter of an air duct, Rani being said first grade outer diameter of said fan wheel; and  10(2) calculating said second grade outer diameter of said fan wheel by an equation ….. being said second grade outer diameter of said fan wheel” recite an abstract idea of mathematical equations enumerated in the 2019 PEG.

Step 2B: the claim does not recite additional elements either individually or in an ordered combination that amount to significantly more than the judicial exception.  
Therefore, the claim directs to an abstract idea and qualifies as eligible subject matter under USC 35 101. 

As to claims 2 – 4, they are dependent claim of claim 1. They recite mathematical equations.  Therefore, they are rejected for the same reason as their independent claim above.

The prior art does not expressly teach or render obvious the invention as recited in independent claim 1.

Kouaka, (US PAT 5,673,747), discloses a design of rear air-conditioning unit for vehicle, where having diameter of the blade of flow fan equation/direction: 
c/D.gtoreq.0.75 (preferably, c/D=0.90) 

wherein D is diameter of blades of flow fan (col. 7 – 8).

Sato, (US PUB 2016/0252259), discloses a method of air conditioner with centrifugal fan, there is some equation but not equation for is an outer diameter of the centrifugal fan and L is a distance between the centrifugal fan and the heat exchanger in their closest positions (abstract, para. 0029, 0031).

Gruenbacher, (US PUB 2014/0331622), discloses air filtering device having diameter between 20 - 30 cm.  There is equation but not for diameter of fan wheel.

Hustvedt, (US PUB 2005/0141988), discloses centrifugal fan diffuser, wherein fan and diffuser diameters are given and has no equation (figures 6 - 7, 10, para. 0045, 0061, 0068).

Kouaka, Sato, Gruenbacher, and Hustvedt do not teach “an equation Rra3i= 8 * Rad where S is a non-dimensional coefficient, S being more than 0.72 and less than 0.75, Rad being an internal diameter of an air duct, Rani being said first grade outer diameter of said fan wheel”; and “equation ra= "Rant, where R[ani is said first grade outer diameter, being a non-dimensional coefficient, being more than 0.89 and less than 0.92, Rrai2 being said second grade outer diameter of said fan wheel”, when taken in a context as a whole.

Allowable Subject Matter
Claims 1 – 4 are allowed if the claims 1 – 4 are overcome 101 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194